485BXT File Nos. 333-143195 Allianz Vision New York delay amendment 811-05716 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 22 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. X (Check appropriate box or boxes.) ALLIANZ LIFE OF NY VARIABLE ACCOUNT C (Exact Name of Registrant) ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) One Chase Manhattan Plaza, 37th Floor, New York, New York 10005-1423 (Address of Depositor's Principal Executive Offices) (Zip Code) (212) 586-7733 (Depositor's Telephone Number, including Area Code) Allianz Life Insurance Company of New York One Chase Manhattan Plaza, 37th Floor New York, New York 1005-1423 (Name and Address of Agent for Service) Copies to: Stewart D. Gregg, Senior Securities Counsel Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416-1297 (763) 765-2913 It is proposed that this filing will become effective (check the appropriate box): immediately upon filing pursuant to paragraph (b) of Rule 485 x on December 22, 2010 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following: x this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Approximate Date of the Proposed Public Offering: January 24, 2011 Titles of Securities Being Registered: Individual Flexible Purchase Payment Variable Deferred Annuity Contracts PARTS A, B and C WERE FILED IN REGISTRANT'S POST-EFFECTIVE AMENDMENT NO. 21 TO FORM N-4 ON October 21, 2 SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, as amended, Allianz Life Insurance Company of New York on behalf of the Registrant certifies that it meets the requirements of the Securities Act rule 485(b) for effectiveness or this Registration Statement and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized in the City of Minneapolis and State of Minnesota, on this 20th of December, 2010. ALLIANZ LIFE OF NY VARIABLE ACCOUNT C (Registrant) By: ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK (Depositor) By:/s/Stewart Gregg Stewart D. Gregg Senior Securities Counsel By: GARY C. BHOJWANI* Gary C. Bhojwani Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on the 20th of December, 2010. Signature Title Gary C. Bhojwani* Gary C. Bhojwani Chairman of the Board and Chief Executive Officer Giulio Terzariol* Giulio Terzariol Director, Chief Financial Officer and Treasurer Stephen R. Herbert* Stephen R. Herbert Director Thomas P. Burns* Thomas P. Burns Director and President John Esch* John Esch Director, Vice President and Appointed Actuary Yvonne Franzese* Yvonne Franzese Director William Gaumond* William Gaumond Director Marc Olson* Marc Olson Director and Controller Eugene Wilkinson* Eugene Wilkinson Director Dennis Marion* Dennis Marion DIrector Martha Clark Goss* Martha Clark Goss Director Michael Baney* Michael Baney Director * By Power of Attorney filed as Exhibit 13 to this Registration Statement. By/s/ Stewart Gregg Stewart D. Gregg Senior Securities Counsel
